DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicants’ election without traverse of Group 1 and the species of an elliptical shape (claim 35), a molecule that inhibits an immune response to the device (claim 38), hepatocyte growth factor (claim 39), that the therapeutic molecules diffuse out of the lumen and out of the device (claim 42), pancreatic islets (claim 43), that both the first and second polymer layers comprise nanopores (claim 45), that both the first and second polymer layers are made of PCL (polycaprolactone) (claim 46), and a human subject (claim 50) in the reply filed on Oct. 9, 2020 is acknowledged.  Applicants’ election without traverse of the species of subcutaneous implantation in claim 48, the location of implantation, in the reply filed on Jan. 28, 2021 is acknowledged.  No claims have been amended or added.  Claims 1-33 have been canceled.  Claims 49 and 51-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Accordingly, claims 34-48 and 50 are examined on the merits herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-36, 38-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Rezania et al. (US 2004/0197374 A1).  Rezania et al. disclose an implantable device, a pouch, made of biocompatible polymers, that comprises a lumen that holds pancreatic islet cells that secrete insulin (therapeutic molecules) to treat diabetes in a subject in need thereof, the recipient of the implant.  Thus, the insulin diffuses out of the lumen and out of the device.  The device has walls that are made of a foam that comprises a reinforcing mesh or reinforcing fibers.  The foam is made of a copolymer of PCL (polycaprolactone) and PGA (polyglycolic acid).  The reinforcing mesh or fibers can also be made of PCL.  See paragraphs 12, 17-24, 30, 32, 42, 43, 48 and 49; and Fig. 1.  See claims 34, 36, 40-43, 47 and 50.  The device is rectangular; see Figs. 1 and 3 (see claim 35).  The foam walls of the device may be loaded with biologically active/therapeutic molecules, such as β-interferon (see paragraph 20) or VEGF (vascular endothelial cell growth factor) or PDGF (platelet-derived growth factor) (see paragraph 46).  If the walls of the device are loaded with β-interferon or VEGF or PDGF, some of the β-interferon or VEGF or PDGF is on the surface of the device, thereby coating the surface of the device with β-interferon, idem VEGF or PDGF.  See claims 38 and 39.  Because β-interferon is a biological and therapeutic molecule that decreases the body’s immune response, the β-interferon decreases/inhibits the body’s immune response to the device (see claim 38).  The device can be implanted subcutaneously or in the omentum (see paragraph 43; see claim 48).  
Regarding claim 44, the device may be made of multiple sheets that are sealed together, 
Regarding the second wherein clause in claim 34, the reference does not disclose explicitly that the device/pouch has that property that, if it were examined by a histological technique for assessing the degree of induced fibrosis around it, after five months of implantation in a subject, the degree or level of fibrosis would be 2 or less, presumably on some standardized scale.  But, the reference discloses that the device/ pouch is meant to be implanted in a subject for a period of time of one to six months, for the continuous treatment of diabetes, and that the device/pouch is loaded with one or biologically active molecules that inhibit inflammation (see paragraphs 30, 20 and 46).  Thus, the artisan of ordinary skill at the time that the invention was filed would have had at least a reasonable expectation that the device would remain in the recipient subject for five months without a significant inflammatory response or the development of fibrosis (i.e., without a scarring response due to injury).  
In view of the foregoing, a holding of obviousness is required.

	Claims 34-36, 44, 46-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2014/0271843 A1).  Ma et al. disclose an implantable device, a capsule, that is circular and that comprises three layers, each of which is made of biocompatible polymer.  The polymer for each layer may be PCL or a copolymer thereof.  Copolymers of PCL, PLA (poly-lactic acid) and PEG (polyethylene glycol) are the most commonly used biodegradable polymers for cell encapsulation.  The capsule encapsulates pancreatic islet cells in the middle layer, cells that secrete insulin, to treat diabetes in a subject in need thereof, especially a human .  
Regarding the second wherein clause in claim 34, the reference does not disclose explicitly that the device has that property that, if it were examined by a histological technique for assessing the degree of induced fibrosis around it, after five months of implantation in a subject, the degree or level of fibrosis would be 2 or less, presumably on some standardized scale.  But, the reference discloses that the device is meant to be implanted in a subject for at least three months, for the continuous treatment of diabetes, and that the device is designed to inhibit fibrosis for at least three months, as well as inflammation for at least one month (see paragraphs 19, 39 and 70).  Thus, the artisan of ordinary skill at the time that the invention was filed would have had at least a reasonable expectation that the device would remain in the recipient subject for five months without a significant inflammatory response or the development of fibrosis (i.e., without a scarring response due to injury).  
Art of Record
	Polhmann et al. (“Poly(ε-caprolactone) microcapsules and nanocapsules in drug delivery,” Expert Opin Drug Deliv 10(5):623-638, 2013) disclose that PCL micro- and nano-capsules are conventional formulations for controllable, long-term drug delivery of a wide variety of drugs.  The MW of the PCL polymer is 10 – 80 g/mol or 10 – 80 Da.  See pp. 623-628.  
	Thus, claim 37 is free of the prior art.  Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-02-21